Citation Nr: 1700672	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO. 10-30 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to an effective date prior to December 22, 2004, for the grant of service connection for lung cancer, status post right upper lobectomy.

2. Entitlement to an initial compensable rating prior to June 25, 2014, and in excess of 10 percent thereafter for lung cancer, status post right upper lobectomy.

3. Entitlement to a compensable rating for hemorrhoids.

4. Entitlement to a 10 percent rating based on multiple, noncompensable service-connected disabilities pursuant to 38 C.F.R. § 3.324.


REPRESENTATION

Veteran represented by:	Carol J. Ponton, Esq.



WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1957 to March 1961 and from January 1962 to January 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2006, November 2011 and August 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

By way of background, the RO denied entitlement to an increased rating for hemorrhoids in August 2006, entitlement to a 10 percent rating under 38 C.F.R. § 3.324 in November 2011, and granted service connection for lung cancer in August 2014, assigning a noncompensable rating effective December 22, 2004, and a 10 percent rating effective June 25, 2014. The Veteran timely and separately perfected appeals as to the August 2006 and November 2011 denials, and the effective date and ratings assigned for lung cancer in August 2014. 

While the Veteran did not list the issue of entitlement to a 10 percent rating under 38 C.F.R. § 3.324 on his February 2013 substantive appeal, the RO included that issue in a March 2013 letter informing him that the issue was on appeal. As such, the issue has been treated as though it is on appeal, and VA has waived any objection to the timeliness of a substantive appeal as to that issue. Percy v. Shinseki, 23 Vet. App. 37, 46 (2009). All of the issues have been combined into a single appeal for the purposes of Board review.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran is currently employed and there is no evidence that that employment is not substantially gainful. As such, TDIU has not been raised by the record.

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice, 22 Vet. App. 447. In light of this principle, entitlement to special monthly compensation (SMC) has been found to be an inferable issue anytime a veteran is requesting increased benefits. Akles v. Derwinski, 1 Vet. App. 118 (1991). 

However, the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more, even when considering TDIU and temporary total ratings. 38 U.S.C.A. § 1114(s); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010); 38 C.F.R. §§ 3.350(i), 4.29, 4.30.
There is no lay or medical evidence the Veteran is housebound in fact, requires aid and attendance, or that his disabilities result in loss of use of a limb, blindness or deafness. 38 U.S.C.A. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i). As such, the Board will not infer the issue of entitlement to SMC at this time.

The Board remanded the issues of entitlement to an increased rating for hemorrhoids and entitlement to a 10 percent rating under 38 C.F.R. § 3.324 for additional development in April 2014. The private records and VA examination having been obtained, the directives have been substantially complied with and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998). In April 2014 the Board also granted service connection for lung cancer. As that constituted a full grant of the benefits sought, that issue is no longer on appeal. 

The Veteran and his wife testified at a hearing on the issues of entitlement for an increased rating for hemorrhoids and entitlement to a 10 percent rating under 38 C.F.R. § 3.324 for multiple noncompensable disabilities before the undersigned Acting Veterans Law Judge (AVLJ) in August 2013. A transcript of the hearing is associated with the electronic claims file. 

The Veteran requested another Board hearing on the issue of entitlement to an increased rating for lung cancer in March 2015. However, in subsequent November 2015 correspondence the Veteran's representative withdrew that hearing request in exchange for an informal conference with a Decision Review Officer (DRO), which was held in December 2015. As such, the Board finds the Veteran's request for a hearing on the issue of entitlement to an increased rating for lung cancer was properly withdrawn. 

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased rating for lung cancer and entitlement to a 10 percent rating for multiple noncompensable service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran submitted a claim for an increased rating for a right lung disability on December 22, 2004. The claim was granted by the Board in an August 2014 decision.

2. In effecting the grant of service connection, the RO discontinued the Veteran's prior noncompensable rating for apical emphysematous changes of the right upper lobe under Diagnostic Code 6603, and assigned a noncompensable rating, effective December 22, 2004, and a 10 percent rating, effective June 25, 2014, for lung cancer. Thus, the RO treated the lung cancer as a progression of the already service-connected lung disability, as opposed to as a separate lung disability, rendering the December 22, 2004, claim one for an increased rating instead of service connection.

3. Prior to the December 22, 2004, claim, there were no pending requests for an increased rating for left or right knee disabilities that remained unadjudicated; however the evidence of record demonstrates that as of March 10, 2004, it was factually ascertainable that increase in disability had occurred, which is during the one-year period preceding the date of receipt of claim for increased compensation.

3. Throughout the period on appeal, the Veteran's hemorrhoids have been manifested by internal and external hemorrhoids, itching, skin tags, pain, bleeding, and treatment with sitz baths.


CONCLUSIONS OF LAW

1. The criteria for an effective date of March 10, 2004, but no earlier, for the award of service connection for lung cancer have been met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.155, 3.156, 3.400 (2015).

2. The criteria for a compensable rating for hemorrhoids have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.114, Diagnostic Code 7336 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Concerning the increased rating claim, VA issued a VCAA letter in June 2006, prior to the initial unfavorable adjudication in August 2006. As the letter contained all of the necessary information listed above, VA has met its duty to notify.

Concerning the earlier effective date claim, the appeal arises from the Veteran's disagreement following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify as to that issue is therefore required.

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or AVLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the AVLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. All private treatment records either authorized for release or submitted have been associated with the claims file. 

VA requested the Veteran's Social Security Administration (SSA) records. 38 C.F.R. § 3.159(c)(2). In September 2010 correspondence SSA indicated that the medical records had been destroyed, and therefore that further attempts to obtain them would be futile. Id. In November 2010 correspondence, VA informed the Veteran of the records they attempted to obtain, the efforts made to obtain them, further actions VA was going to take on the claim, and that the Veteran was ultimately responsible for submitting the records. 38 C.F.R. § 3.159(e). Thus, VA has made adequate attempts to obtain the records, and provided sufficient notice of their inability to do so to the Veteran. 38 C.F.R. § 3.159(c)(2), (e). No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in July 2006, February 2010, and July 2014. The examinations were adequate because the examiner considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, and conducted thorough medical examinations of the Veteran. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim for entitlement to an increased rating for hemorrhoids. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Concerning the earlier effective date claim, a medical opinion or examination is not necessary to determine whether the Veteran is entitled to an earlier effective date for his increased rating, and therefore VA had no duty to obtain one. Since VA has obtained all relevant identified records and provided adequate medical examinations where necessary, its duty to assist in this case is satisfied.

II. Earlier Effective Date

As an initial matter, the laws and regulations governing the assignment of effective dates differ depending on whether the underlying claim was one for service connection or an increased rating. 38 C.F.R. § 3.400(b), (o). Thus, in order to determine which regulations to apply when determining an effective date, it must first be determined what the Veteran was in fact claiming. 

In this case, the Veteran's appeal stems from the August 2014 rating decision that implemented the Board's April 2014 grant of service connection for lung cancer. At the time of the Board's grant the Veteran was service connected for apical emphysematous changes of the right upper lobe. In assigning an effective date for the award, the RO determined that the Veteran had submitted a December 22, 2004, claim for service connection for a "right lung lesion," which it accepted as his claim for service connection for lung cancer. As such, applying the laws and regulations governing the assignment of effective dates for claims for service connection, the RO assigned the date of claim, December 22, 2004, as the effective date.

However, the RO then proceeded to discontinue the Veteran's prior rating for apical emphysematous changes of the right upper lobe under Diagnostic Code 6603, governing emphysema, effective December 22, 2004, and assigned ratings for the newly service connected lung cancer from December 22, 2004, forward. Further, the RO characterized the Veteran's lung cancer as "lung cancer, status post right upper lobectomy with history of apical emphysematous changes of the right upper lobe." Based on the discontinuance of the rating for emphysematous changes, and the acknowledgement of the history of emphysematous changes in the new entry for lung cancer, the RO has essentially treated the two separate diagnoses as a single right lung disability, with the lung cancer being a progression of the originally service-connected emphysematous changes.

As the lung cancer has been effectively treated as a new diagnosis for or a progression of the same long-standing right lung disability, the Veteran's December 22, 2004, statement cannot be characterized as a claim for service connection, as service connection for a right lung disability was already in effect at the time. Instead, the Board finds that it must be considered as an assertion that the Veteran's already service-connected right lung disability had worsened, thus making it a claim for an increased rating. Thus, in light of the rating action taken by the RO, the Veteran's December 22, 2004, statement was in fact a claim for an increased rating, not service connection, and therefore the Board will apply the laws and regulations governing the assignment of effective dates for grants of increased ratings.

The general rule with respect to the effective date for an award of increased compensation is that the effective date shall not be earlier than the date of receipt of application therefore. 38 C.F.R. § 3.400(o)(1). An exception to this rule applies where evidence demonstrates a factually ascertainable increase in disability during the one-year period preceding the date of receipt of a claim for increased compensation. In that situation, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date." 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997). In all other cases, the effective date will be the date of receipt of claim or date entitlement arose, whichever is later. 38 C.F.R. § 3.400(o)(1) (2012); VAOPGCPREC 12-98 (Sept. 23, 1998), 63 Fed. Reg. 56, 703 (Oct. 22, 1998).

Therefore, three possible dates may be assigned depending on the facts of the case: 
(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose), (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable), or, (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim). Harper, 10 Vet. App. at 126; 38 C.F.R. § 3.400(o)(1)-(2).

Thus, in fixing an effective date for an award of increased compensation, VA must make two determinations. It must determine when a claim for increased compensation was received, and when a factually ascertainable increase in disability occurred.

Under the law prior to the amendment, a claim is defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p) (2004). An informal claim is any communication or action indicating an intent to apply for one or more benefits. 38 C.F.R. § 3.155(a) (2004). VA must look to all communications from a claimant that may be interpreted as applications or claims-formal and informal-for benefits and is required to identify and act on informal claims for benefits. Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

In this case, the Veteran alleged a worsening of his right lung disability on December 22, 2004, specifically stating that he now had lesions of the right lung. Prior to that date, no formal claims for increased ratings were received, nor were any lay statements or medical records associated with the claims file during that period which could be construed as an informal claim for increased ratings. Servello, 3 Vet. App. at 198; 38 C.F.R. §§ 3.1(p), 3.155(a) (2004). As such, the Board finds that December 22, 2004 is the proper date of the Veteran's claim for increased ratings for his right lung disability. 

With the date of claim established, the Board must now determine when it was factually ascertainable that an increase in disability had occurred. In making this determination, the Board will consider evidence relating to the period beginning on December 22, 2003, or 1 year prior to the date of claim and the earliest possible effective date under the circumstances of this case. 

During the period from December 22, 2003, to December 22, 2004, the evidence of record clearly reflects a notation of an abnormal right lung mass in a March 10, 2004, treatment record, with the recommendation that a follow-up be done. This right lung mass was later diagnosed as adenocarcinoma via biopsy on April 21, 2004, with a right upper lobectomy occurring on the same day. Prior to the March 10, 2004, notation of a right lung abnormality, there is no medical evidence of record of right lung masses or diagnoses of cancer. Thus, the March 10, 2004, notation of an abnormality, later confirmed to be lung cancer, was the first evidence of a right upper lung adenocarcinoma.

Consequently, as the competent and credible evidence of record shows that the Veteran had adenocarcinoma of the right upper lung as of march 10, 2004, the Board finds that it is factually ascertainable as of that date that the Veteran had an increase in his right upper lung disability level. Therefore, the Board finds that an effective date of March 10, 2004, the date on which the right lung mass was noted, is warranted for the assignment of a rating for right lung cancer. 38 C.F.R. § 3.400(o)(2).

III. Hemorrhoids

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's hemorrhoids are assigned a noncompensable rating under Diagnostic Code 7336, governing external or internal hemorrhoids. 38 C.F.R. § 4.114, Diagnostic Code 7336. A noncompensable rating is warranted for mild of moderate internal or external hemorrhoids. Id. A 10 percent rating is warranted for internal or external hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue and evidencing frequent recurrences. Id. A 20 percent rating is warranted for internal or external hemorrhoids with persistent bleeding and with secondary anemia, or with fissures. Id.

During the period on appeal, the Veteran has stated that his hemorrhoids are characterized by pain, bleeding, itching, skin tags, and treatment with sitz baths. The Veteran is competent to report such lay-observable symptoms, and as there is no evidence that these statements are not credible they are entitled to probative weight. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran was provided with hemorrhoid examinations in July 2006 and July 2014. In July 2006 the examiner noted that the Veteran reported loss of control once per year with no use of pads, flares every other month with swelling and bleeding, and treatment with baths and Anamatle. Objectively, the examiner noted there to be small, non-thrombosed hemorrhoids. No bleeding or leakage was present.

In July 2014 the Veteran reported recurrent bleeding and pain, itching, treatment with sitz baths, and flare-ups every four months that last three days and are characterized by pain and slight bleeding. On objective examination the examiner noted mild to moderate internal and external hemorrhoids. No scars or other physical findings were noted to be present. There is no evidence that either examiner was not compete or credible, as the reports were based on examinations of the Veteran the Board finds they are entitled to significant probative weight as to the severity of the disability at the time of the examinations. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

VA and private treatment records associated with the claims file reflect on-going intermittent treatment for hemorrhoids. Treatment records generally note internal or external hemorrhoids, skin tags, bleeding and pain. There is no evidence of fissures, persistent bleeding, or anemia related to hemorrhoids during the appellate period.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that a compensable rating is warranted for the Veteran's hemorrhoids. While the Veteran has endorsed bleeding, and bleeding is reflected in his treatment records, there is no evidence that the bleeding is persistent. Indeed, none of the VA examination reports noted subjective reports of persistent bleeding or the objective notations of fissures. None of the medical evidence reflects that the hemorrhoids are large, thrombotic, irreducible, or accompanied by anemia. 

While skin tags have been noted in both the treatment records and examination reports, it has at no point been indicated that there is excessive redundant tissue present, nor have the hemorrhoids at any point been noted to be large or thrombotic. Indeed, the July 2014 VA examiner specifically noted the Veteran's hemorrhoids to be mild or moderate. While the Board acknowledges the Veteran's reported symptoms and treatments, the objective evidence of record shows that the Veteran's hemorrhoids do not meet or more nearly approximate the level of severity contemplated by a compensable rating, which contemplates large or thrombotic hemorrhoids that are irreducible and are accompanied by excessive redundant tissue. As such, a compensable rating for hemorrhoids is not warranted in this case. 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7336.

No additional higher or alternative ratings under different Diagnostic Codes for the can be applied in this case. All of the VA examiners specifically noted that the Veteran does not have loss of sphincter control or leakage of any kind. 38 C.F.R. § 4.114, Diagnostic Code 7331-7332. The Veteran's hemorrhoids are not manifested by stricture or the rectum and anus or prolapse of the anus. 38 C.F.R. § 4.114, Diagnostic Codes 7333-7334.

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against a compensable rating for hemorrhoids. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

The Board has considered the propriety of referring the claim for extraschedular consideration. Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

The first Thun element is not satisfied here. The Veteran's hemorrhoids are manifested by internal and external hemorrhoids, pain, bleeding, and treatment with sitz baths. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the rating schedule for the digestive system. See 38 C.F.R. § 4.71a, Diagnostic Code 7336. Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. In short, there is nothing exceptional or unusual about the Veteran's hemorrhoids because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for extraschedular consideration is not warranted.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service connected for lung cancer, hemorrhoids, and a great left toe fracture. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's hemorrhoids combine or interact with his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.



ORDER

Entitlement to an effective date of March 10, 2004, but no earlier, for an increased rating for lung cancer, status post right upper lobectomy, is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a compensable rating for hemorrhoids is denied.


REMAND

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran's representative has argued that the Veteran's lung condition is worse than currently rated. In support of this, the representative submitted a private medical opinion concerning the Veteran's pulmonary function test (PFT) results. The private physician opined, in essence, that because the Veteran's baseline function was supra-normal, specifically 117 percent of expected, this higher than normal baseline should be taken into account when interpreting the Veteran's PFT results going forward. In light of the allegation of worsening and the private opinion concerning consideration of a supra-normal baseline of functioning, the Board finds it must remand the claim for a VA examination.

Concerning entitlement to a 10 percent rating for multiple noncompensable service-connected disabilities, the Board finds that any determinations with respect to the increased rating claim would materially affect a determination concerning entitlement to the 10 percent rating. As such, it is inextricably intertwined with the increased rating claim being remanded, and must be remanded as well. Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, the Veteran should be notified and given opportunity to provide them.

2. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination to determine the nature and severity of his lung disability. The electronic claims file must be made available and reviewed by the reviewer and a note that it was reviewed should be included in the opinion. If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled. All testing deemed necessary should be conducted and the results recorded in the VA examination report. 

In discussing the severity of the Veteran's lung disability, the examiner is invited to address a December 14, 2015 private medical opinion (located in VBMS - labelled Medical Treatment Record - Non-Government Facility - upload date 12/14/15) stating that the Veteran's disability level is worse than currently rated as the Veteran had supra-normal baseline functions must be taken into account when determining current disability level.

3. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case, and the Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


